ACCEPTED
                                                                                    01-14-00825-cv
                                                                         FIRST COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                             3/20/2015 12:10:06 AM
                                                                               CHRISTOPHER PRINE
                                                                                            CLERK




                             01-14-00825-CV
                                                            FILED IN
                   __________________________________ 1st COURT OF APPEALS
                                                              HOUSTON, TEXAS
                                                           3/20/2015 12:10:06 AM
                                 IN THE
                                                           CHRISTOPHER A. PRINE
                      COURT OF APPEALS FOR THE                      Clerk
                   FIRST JUDICIAL DISTRICT OF TEXAS
                          AT HOUSTON, TEXAS
                  ____________________________________

 RAJINDER SINGH AND RITA KAUR, RAJIV CHHABRA AND GAURI
                       CHHABRA,
                             APPELLANTS

                                         VS.

       SLAWOMIR J. SKIBICKI AND A & SKIPOL, INC., A TEXAS
                        CORPORATION,
                                APPELLEES

                 Appealed from the 11TH DISTRICT COURT of
                             Harris County, Texas
                      Trial Court Cause No. 2013-76488

                _______________________________________

  APPELLANTS’ SECOND MOTION TO EXTEND TIME FOR FILING
                    APPELLANT’S BRIEF
           _______________________________________


   TO THE HONORABLE JUSTICES OF SAID COURT:

   COMES NOW the Appellants, RAJINDER SINGH AND RITA KAUR and

files this their SECOND Motion to Extend Time for Filing Appellant’s Brief and

would respectfully show the following:
    1. Appellant’s brief per the courts order is March 20, 2015(30 days after the

later of either the date of the clerk’s record filed or the date of the reporter’s record

filed.)


    2. The complete record was filed on February 17, 2015


    3. The courts online calendar indicates the deadline was on March 17, 2015.


    4. No rule provides a deadline to file this motion to extend. See Tex. R. App.

P. 38.6(d).


    5. Although mediation was ordered, neither party has mediated at this time.


    6. It is unclear as to the reason the online deadline contradicts the Rules, the

Court’s Order, and the Notice, however Appellants file this motion in abundance

of caution. Appellants respectfully request the deadline for filing their brief be set

for March 20, 2015, which is thirty days for the date the complete record was filed.


    7.Contemporaneously with filing this Motion, Appellants are also filing their

Brief.


    WHEREFORE PREMISES CONSIDERED, APPELLANTS, RAJINDER

SINGH and RITA KAUR , pray that this Court extend the time in which to file

their Brief and accept Appellants Brief, file contemporaneously with this motion as

timely filed.
                                                        Respectfully submitted,



                                           _____________________________
                                                  “DANIEL” CHUNG LEE
                                                     State Bar No. 24053793

                                           C.Y. Lee Legal Group, PLLC
                                                  1305 Prairie St. Ste 300
                                                    Houston, Texas 77002
                                                        T: (682)551-8506
                                                        F: (713)223-0755
                                                    cyleelaw@gmail.com
                                     ATTORNEYS FOR Rajinder Singh and
                                                               Rita Kaur



                      CERTIFICATE OF CONFERENCE

Jeremy Roberts, counsel for Appellees who states that he is opposed to this
motion.

Dated this 20th day of March, 2015.




_________________________________
“Daniel” Chung Lee




                          CERTIFICATE OF SERVICE

I hereby certify that on this date a true and correct copy of the foregoing
document was served upon all parties through their attorneys of record, with
said service being effectuated by the following method:
   ___ Certified Mail, Return Receipt Requested
   ___ Telecopy
   X Eservice
   ___ Hand Delivery
   ___ Regular Mail, Postage Prepaid

Dated this 20th day of March, 2015.




_________________________________
“Daniel” Chung Lee